 

2003 STOCK INCENTIVE PLAN
OF
RF MICRO DEVICES, INC.

 Stock Option Agreement
(Nonemployee Directors)

THIS AGREEMENT (together with Schedule A, attached hereto, the "Agreement"),
effective as of the date specified as the "Grant Date" on Schedule A attached
hereto, between RF MICRO DEVICES, INC., a North Carolina corporation (the
"Corporation"), and the individual identified on Schedule A attached hereto, a
director of the Corporation (the "Participant");

R E C I T A L S :

In furtherance of the purposes of the 2003 Stock Incentive Plan of RF Micro
Devices, Inc., as it may be hereafter amended (the "Plan"), the Corporation and
the Participant hereby agree as follows:

1.         Incorporation of Plan.  The rights and duties of the Corporation and
the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference.  In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. 
Unless otherwise defined herein, capitalized terms in this Agreement shall have
the same definitions as set forth in the Plan.

2.         Grant of Option; Term of Option.  The Corporation hereby grants to
the Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his service to the Corporation, and not in lieu of
any salary or other compensation for his services, the right and Option (the
"Option") to purchase all or any part of such aggregate number of shares (the
"shares") of common stock of the Corporation (the "Common Stock") at a purchase
price (the "option price") as specified on Schedule A, attached hereto, and
subject to such other terms and conditions as may be stated herein or in the
Plan or on Schedule A.  The Participant expressly acknowledges that the terms of
Schedule A shall be incorporated herein by reference and shall constitute part
of this Agreement.  The Corporation and the Participant further acknowledge that
the Corporation's signature on the signature page hereof, and the Participant's
signature on the Grant Letter contained in Schedule A, shall constitute their
acceptance of all of the terms of this Agreement.  The Option shall be
designated as a Nonqualified Option.   Except as otherwise provided in the Plan
or this Agreement, this Option will expire if not exercised in full by the date
specified on Schedule A.

1

--------------------------------------------------------------------------------


3.         Exercise of Option.  Subject to the terms of the Plan and this
Agreement, the Option shall become exercisable on the date or dates set forth on
Schedule A attached hereto.  To the extent that an Option which is exercisable
is not exercised, such Option shall accumulate and be exercisable by the
Participant in whole or in part at any time prior to expiration of the Option,
subject to the terms of the Plan and this Agreement.  The Participant expressly
acknowledges that the Option may vest and be exercisable only upon such terms
and conditions as are provided in this Agreement and the Plan.  Upon the
exercise of an Option in whole or in part and payment of the option price in
accordance with the provisions of the Plan and this Agreement, the Corporation
shall as soon thereafter as practicable deliver to the Participant a certificate
or certificates for the shares purchased.  Payment of the option price may be
made in the form: (i) of cash or check; (ii) by delivery (by either actual
delivery or attestation) of shares of Common Stock owned by the Participant at
the time of exercise for a period of at least one year and otherwise acceptable
to the Administrator; (iii) to the extent permitted by the Administrator and in
accordance with applicable law, by delivery of written notice of exercise to the
Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the option price; or (iv) by a combination of the
foregoing methods.  Shares delivered in payment of the option price shall be
valued at their fair market value on the date of exercise, as determined by the
Administrator by applying the provisions of the Plan.

4.         No Right of Continued Service.  Nothing contained in this Agreement
or the Plan shall confer upon the Participant any right to continue in the
service of the Corporation or a related corporation or interfere with the right
of the Corporation or a related corporation to terminate the Participant's
service at any time.  Except as otherwise expressly provided in the Plan and
this Agreement, all rights of the Participant under the Plan with respect to the
unexercised portion of his Option shall terminate upon termination of the
service of the Participant with the Corporation or a related corporation.

5.         Nontransferability of Option.  The Option shall not be transferable
other than by will or the laws of intestate succession, except as may be
permitted by the Administrator of the Plan in a manner consistent with the
registration provisions of the Securities Act of 1933, as amended (the
"Securities Act").  Except as may be permitted by the preceding sentence, this
Option shall be exercisable during the Participant's lifetime only by the
Participant.

6.         Superseding Agreement; Binding Effect.  This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, heirs, successors
and assigns.

7.         Governing Law.  Except as otherwise provided in the Plan or herein,
this Agreement shall be construed and enforced according to the laws of the
State of North Carolina, without regard to the conflict of laws provisions of
any state.

8.         Amendment and Termination; Waiver.  Subject to the terms of the Plan,
this Agreement may be modified or amended only by the written agreement of the
parties hereto.  The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant.

9.         No Rights as Shareholder.  The Participant or his legal
representative, legatees or distributees shall not be deemed to be the holder of
any shares subject to the Option and shall not have any rights of a shareholder
unless and until certificates for such shares have been issued and delivered to
him or them.

2

--------------------------------------------------------------------------------


10.        Withholding.  The Participant acknowledges that the Corporation shall
require the Participant to pay the Corporation the amount of any federal, state,
local, foreign or other tax or other amount required by any governmental
authority to be withheld and paid over by the Corporation to such authority for
the account of the Participant, and the Participant agrees, as a condition to
the grant of the Option, to satisfy such obligations.

11.        Administration.  The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator (as such term is defined in the Plan), and the
Administrator shall have all powers with respect to this Agreement as are
provided in the Plan.  Any interpretation of the Agreement by the Administrator
and any decision made by it with respect to the Agreement is final and binding.

12.        Notices.  Except as may be otherwise provided by the Plan, any
written notices provided for in this Agreement or the Plan shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail.  Notices sent by
mail shall be deemed received three business days after mailed but in no event
later than the date of actual receipt.  Notice may also be provided by
electronic submission, if and to the extent permitted by the Administrator. 
Notices shall be directed, if to the Participant, at the Participant's address
indicated by the Corporation's records, or if to the Corporation, at the
Corporation's principal office, attention Treasurer, RF Micro Devices, Inc.

13.        Severability.  The provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

14.        Restrictions on Option and Shares.  The Corporation may impose such
restrictions on the Option and any shares issued pursuant to the exercise of the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky or state securities laws applicable to such
shares.  Notwithstanding any other provision in the Plan or the Agreement to the
contrary, the Corporation shall not be obligated to issue, deliver or transfer
shares of Common Stock, to make any other distribution of benefits, or to take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act).  The Corporation may cause a
restrictive legend to be placed on any certificate for shares issued pursuant to
the exercise of the Option in such form as may be prescribed from time to time
by applicable laws and regulations or as may be advised by legal counsel.

15.        Counterparts; Further Instruments.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this Agreement.

[Signature Page to Follow]

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation and by the Participant effective as of the Grant Date noted on
Schedule A, attached hereto.

                                                                                   
RF MICRO DEVICES, INC.


                                                                                    
By: /s/ Robert A. Bruggeworth                   
             
                                                                                
Robert A.  Bruggeworth
 
                                                                                            
President & Chief Executive Officer

Attest:

William Priddy           
William Priddy
Secretary & Chief Financial Officer

[Signature page of Participant to follow on Schedule A/Grant Letter]

 

4

--------------------------------------------------------------------------------

 


2003 Stock Incentive Plan of RF Micro Devices, Inc.
Stock Option Agreement ( Nonemployee Directors)

 

Schedule A/Grant Letter

 

1.         Pursuant to the terms and conditions of the Company's 2003 Stock
Incentive Plan (the "Plan"), you (the "Participant") have been granted a
Nonqualified Stock Option to purchase _________ shares (the "Option") of our
Common Stock as outlined below.

Granted To:

Grant Date:

Options Granted:

Option Price per Share:

Expiration Date:

Vesting Schedule:

2.                      By my signature below, I, the Participant, hereby
acknowledge receipt of this Grant Letter and the Option Agreement (the
"Agreement") dated _____________, between the Participant and RF Micro Devices,
Inc.  (the "Company") which is attached to this Grant Letter.  I understand that
the Grant Letter and other provisions of Schedule A herein are incorporated by
reference into the Agreement and constitute a part of the Agreement.  By my
signature below, I further agree to be bound by the terms of the Plan and the
Agreement, including but not limited to the terms of this Grant Letter and the
other provisions of Schedule A contained herein.  The Company reserves the right
to treat the Option and the Agreement as cancelled, void and of no effect if the
Participant fails to return a signed copy of the Grant Letter within 30 days of
receipt.

Signature:
                                                                                       
      Date:
                                                                      
                 Name

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form and return to Brenda Hatley, RF
Micro Devices, Inc., 7628 Thorndike Road, Greensboro, NC  27409-9421.  Please
retain a copy of the Agreement, including this Grant Letter, for your files.

--------------------------------------------------------------------------------